PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DING, Jintai
Application No. 15/562,034
Filed: 27 Sep 2017
For: IMPROVEMENTS ON MULTIVARIATE DIGITAL SIGNATURE SCHEMES BASED ON HFEV- AND NEW APPLICATIONS OF MULTIVARIATE DIGITAL SIGNATURE SCHEMES FOR WHITE-BOX ENCRYPTION

:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.313(c)(2), filed December 16, 2021, to withdraw the above-identified application from issue after payment of the issue fee. 

The petitions are GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination).  See 37 CFR 1.313(c)(2).

Petitioner is advised that the issue fee paid on January 24, 2020 cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  A change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  





This application is being referred to Technology Center AU 2494 for processing of the request for continued examination under 37 CFR 1.114 and the amendment filed October 1, 2021.





/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        
cc:	BakerHostetler
	Nikki L. Sanford
	Seattle, WA  98144-4040


    
        
            
        
            
    

    
        1	1  The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission).  Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.